Mr. Justice Wilkin delivered the opinion of the court: The city of Springfield and the town of Capital are co-extensive in territory, and in accordance with the statute of 1877 (Laws of 1877, p. 212,) the two municipal corporations have become, in a degree at least, united. This statute provides that at the request of the city the territory embraced within the limits of any incorporated city may by the county board be organized as a town, where the county has adopted township organization, and in such case the offices of city clerk and town clerk, and of city treasurer and town collector, may be consolidated and the election of highway commissioners may be discontinued, and in section 4 thereof it is provided that “the powers vested in such town shall be exercised by the city council.” (3 Starr & Curtis, p. 3948.) The city of Springfield brought itself within the provisions of this law, and the town of Capital was organized accordingly, with the same territorial boundaries. The city authorities made provision for the levy of a tax for the year 1896, amounting to the sum of §119,200, (which includes $4000 of a public library tax.) The assessed valuation, as equalized, of all property within its limits for the preceding year (1895) is $4,668,401, and the valuation for the year 1896 is $4,986,081, which makes the rate 2.40 per cent, excluding library tax, and any tax for bonds and interest. The tax levy ordinance was duly certified to the county clerk, and he extended the tax at this rate against the property of the appellee lying within said city. When application for judgment was made by the county collector for delinquent taxes the appellee filed an objection, to the effect that this tax was excessive, in that it exceeded the two per cent limitation placed on the city by paragraph 112 of the City and Village act. (1 Starr & Curtis, p. 734.) The county court sustained this position and refused judgment for the excess, and this appeal brings the case before us for review. It is unnecessary for us to determine just how far these two municipalities, the city and the town, retain their identity, and how far their powers become merged and consolidated, and how such powers must be exercised, after being united, according to the provisions of said statute of 1877. The vital question in this case, as presented to us by the record and by the argument of counsel, is this: Can the city council of Springfield levy a tax for road and bridge purposes such as would be or could be levied by commissioners of highways in a town whose boundaries are not co-extensive with those of a city, in addition to and in excess of the two per cent allowed by law to be raised by cities for corporate purposes? Or, in other words, is the taxing power of a city and of the commissioners of highways cumulated in the city council of this city, by virtue of the fact that the city and town are co-éxtensive in territory and have been united by a compliance with said statute? In the town of Capital there are no highway commissioners, and it is therefore claimed by the appellant that under section 4 of the act in question the powers which would ordinarily attach to that board under the Road and Bridge act and the Township Organization act are transferred to the city council. Should this be conceded, yet it does not follow that this gave the city council a right to levy any additional taxes for roads and bridges inside the city limits, over and above the two per cent limited by the City and Village act. The law is well settled that the jurisdiction of a city over its streets and bridges is exclusive, and that the commissioners of highways have no jurisdiction over any roads or bridges lying within the corporate limits of any city, and that such commissioners have no authority to levy any tax whatever where the purpose is solely to maintain or construct roads or bridges within a city. (People v. Supervisors, 111 Ill. 527; People v. Chicago and Northwestern Railway Co. 118 id. 520; Shields v. Ross, 158 id. 214.) This being the law, if there were commissioners of highways in the town of Capital they could levy no tax for that purpose, for all the roads and bridges are necessarily also within the corporate limits of the city of Springfield. Therefore, even though the council of that city should be held to succeed to the powers of the board of highway commissioners of the said town of Capital, yet they could not, under that power, levy any such tax, for the reason that such commissioners were not vested with such power. It is urged that this construction of the law gives an advantage to those municipalities in which the limits of the city and town are not co-extensive, because the law there permits the city authorities tó levy two per cent and the highway commissioners an additional sixty cents on the §100 valuation, while where the limits of the city and town are co-extensive the limitation is two per cent. While this is true, the city, in this case, cannot complain, the merging of the city and town being purely voluntary on its part. Besides this, it is for us to construe the law as we find it, and not to make law so as to relieve against hardships, real or supposed. It is also urged that the county court erred in permitting the appellee to amend its objections on the hearing of the cause, which in this case was after the time fixed by law for the collector to make settlement with the various treasurers. It is said that to permit new objections to be filed at so late a day might render it impossible for the collector to make his settlement within the time required by law, and might jeopardize settlements already made. Whether an amendment shall be allowed is, in any case, within the sound judicial discretion of the trial court. In this case the amendment was in furtherance of justice and contained no matter of surprise, and nothing appeal's in the record to indicate that such discretion was in anywise abused by the trial court in allowing it. Finding no error we affirm the judgment. Judgment affirmed.